MR. JUSTICE CLARK, specially concurring: I concur in the judgment of the majority. This case stands for the proposition that a showing that a person has been convicted of the murder of his wife, the mother of his child, and sentenced to an extended term of 60 years in prison clearly and convincingly establishes depravity sufficient to dispense with the person’s consent to his child’s placement for adoption. In the first opinion issued by this court, the majority held that facts underlying the conviction were needed before depravity would be established. Mr. Justices Underwood and Ryan joined me in dissenting from that decision, and the court subsequently granted a rehearing to reconsider the decision. Upon further reflection we have decided that the underlying facts are not needed in a case of this sort before depravity is clearly and convincingly established. Having said that, the question arises why the facts underlying the conviction are extensively recounted in the majority opinion. I think doing so defeats the intent of the rule laid down in this case and unduly confuses anyone seeking instruction from the opinion. We have announced the rule that depravity is sufficiently shown here by the murder conviction, the identity of the victim, and the extended sentence. No need is presented and no purpose is served by recounting the facts underlying the conviction.